Citation Nr: 1015725	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-19 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1946 to September 
1949 and from November 1949 to June 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefits sought 
on appeal.  The appellant, the surviving spouse of the 
Veteran, appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

A hearing was held on September 20, 200, in St. Petersburg, 
Florida, before Kathleen K. Gallagher, a Veterans Law Judge 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To provide the appellant a proper notice 
letter and to obtain a medical opinion.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA would seek to provide and 
which evidence the claimant is to provide, is remandable 
error. Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

During the pendency of the appeal, the United States Court of 
Appeals for Veterans Claims (Court) held in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), that additional notice 
requirements apply in the context of a claim for Dependency 
Indemnity and Compensation (DIC) benefits based on service 
connection for the cause of death. In particular, notice 
should include: (1) a statement of the conditions, if any, 
for which a veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and, (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.

In this case, the appellant was provided notice letters in 
April 2006 and November 2007.  The April 2006 letter stated 
that the evidence must show that the Veteran died in service 
or that his service-connected disorders contributed to his 
death.  The November 2007 letter also explained what the 
evidence must show to establish entitlement to service-
connected death benefits for a disability related to 
herbicide exposure.  However, those letters did not provide a 
statement of the conditions for which the Veteran was 
service-connected at the time of his death.  Nor did the 
letters specifically indicate what evidence was needed to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Therefore, the Board finds that a remand 
is necessary to ensure that the appellant is provided proper 
notice in connection with her claim.

Moreover, the Board notes that a medical opinion has not been 
obtained in connection with the claim for service connection 
for the cause of the Veteran's death.  The appellant has 
contended that the Veteran's death was due to cancer 
associated with herbicide exposure.  His death certificate 
lists the immediate cause of death as severe coagulopathy, 
obstructive jaundice, and cholangiocarcinoma.  Although none 
of those disorders are on the list of diseases that VA has 
associated with Agent Orange exposure, the regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service. 38 C.F.R. §§ 3.303(d), 
3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In other words, a presumption of service connection 
provided by law is not the sole method for showing causation 
in establishing a claim for service connection for disability 
due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. 
App. 120 (2007) (holding that the availability of presumptive 
service connection for some conditions based on exposure to 
Agent Orange does not preclude direct service connection for 
other conditions based on exposure to Agent Orange).

Nevertheless, the evidence of record does not include a 
medical opinion based on a complete review of the claims file 
specifically addressing whether the cause of the Veteran's 
death was etiologically related to his herbicide exposure in 
service.  Therefore, the Board finds that a VA medical 
opinion is necessary in this case.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary. Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the appellant a 
notice letter in connection with her 
claim for service connection for the 
cause of the Veteran's death.  The 
letter should include: (1) a statement 
of the conditions for which the Veteran 
was service-connected at the time of his 
death; (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and, (3) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a condition not yet 
service-connected. See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

2.  The Veteran's claims file should be 
forwarded to an appropriate VA medical 
examiner for review.  The examiner is 
requested to review all pertinent 
records associated with the claims file, 
including the Veteran's service 
treatment records and post-service 
medical records as well as the 
appellant's assertions.  It should be 
noted that it is presumed that the 
Veteran was exposed to certain herbicide 
agents, including Agent Orange, during 
his military service.  

The examiner should indicate whether it 
was at least as likely as not the 
Veteran's cause of death, including 
severe coagulopathy, obstructive 
jaundice, and cholangiocarcinoma, was 
related to his herbicide exposure in 
service, or whether his death was 
otherwise causally or etiologically 
related to his military service.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of conclusion as it is to find against 
it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence, if any.  If the benefits sought are not granted, 
the appellant and her representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
certified to the Board for appellate review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


